SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-14608 SCHIFF NUTRITION INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) Delaware 87-0563574 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 2002 South 5070 West Salt Lake City, Utah 84104-4726 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (801) 975-5000 Securities registered pursuant to Section 12(b) of the Act: Class A Common Stock, par value $.01 per share (Title of Class) New York Stock Exchange (Name of Exchange) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesqNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesqNoý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoq Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesqNoq Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filerqAccelerated filerq Non-accelerated filerq(Do not check if a smaller reporting company)Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes qNoý The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $66,444,268 as of November 30, 2009, the last day of the registrant’s second fiscal quarter, based upon the closing price on the New York Stock Exchange of $5.50 for shares of the registrant’s Class A common stock on November 30, 2009. As of August 13, 2010 the registrant had outstanding 12,883,559 shares of ClassA common stock and 14,973,148 shares of ClassB common stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Definitive Proxy Statement for its 2010 Annual Meeting of Shareholders, to be filed with the Securities and Exchange Commission no later than 120 days after the end of the registrant’s fiscal year ended May 31, 2010, are incorporated by reference into Part III hereof. PART I Note on Forward-Looking Statements Certain statements made in this Annual Report on Form 10-K, including statements under the captions “Business,” “Risk Factors,” “Legal Proceedings,” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and elsewhere herein are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are based on management’s beliefs and assumptions, current expectations, estimates and projections.Statements that are not historical facts, including without limitation statements which are preceded by, followed by or include the words “believes,” “anticipates,” “plans,” “expects,” “estimates,” “may,” “should,” “intends,” or similar expressions, are forward-looking statements.While we believe these assumptions, expectations, estimates and projections are reasonable, such statements are subject to risks and uncertainties, certain of which are beyond our control, and therefore, actual results may differ materially.The fact that some of the risks may be the same or similar to past reports we have filed with the Securities and Exchange Commission (“SEC”) means only that the risks are present in multiple periods.We believe that many of the risks detailed here are part of doing business in the industry in which we operate and compete and will likely be present in all periods reported.The fact that certain risks are endemic to the industry does not lessen their significance.Forward-looking statements only speak as of the date hereof and we do not undertake and expressly disclaim any obligation to update or release any revisions to any forward-looking statement whether as a result of new information, future events or otherwise, except as required by law.Important factors that may cause these forward-looking statements to be false or materially different from our current expectations include, but are not limited to, the factors discussed in Items 1, 1A, 3, 7 and 7A of this Annual Report.Industry data used throughout this report was obtained from industry publications and internal company estimates.While we believe such information to be reliable, its accuracy has not been independently verified and cannot be guaranteed. You should carefully consider the risks described in this Annual Report on Form 10-K, including those set forth in “Item1A-Risk Factors” below.Any of these risks could have a material adverse effect on our results of operations and financial condition. ITEM 1. BUSINESS General Schiff Nutrition International, Inc.(“we,” “us,” or “our”) develops, manufactures, markets and distributes branded and private label vitamins, nutritional supplements and nutrition bars in the United States and throughout the world.We offer a broad range of capsules, tablets and nutrition bars.Our portfolio of recognized brands, including Schiff®, Move Free®, MegaRed® and Tiger’s Milk®, is marketed primarily through the mass market (including club) and, to a lesser extent, health food store distribution channels. Our principal executive offices are located at 2002 South 5070 West, Salt Lake City, Utah 84104 and our telephone number is (801)975-5000.We were incorporated in Delaware in 1996.Our corporate internet web site address is www.schiffnutrition.com.We have included our internet web sites here and elsewhere only as an inactive textual reference.The information contained on the internet web sites is not incorporated by reference into this Annual Report on Form 10-K.We file our proxy statements, annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, and all amendments thereto with the SEC.Electronic copies of our periodic reports and current reports, and any amendments to those reports, are available free of charge by accessing our corporate internet web site at www.schiffnutrition.com, which provides a link to www.sec.gov, the web site maintained by the SEC.The public may read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-732-0330. Industry Overview According to the “Nutrition Business Journal,” the market for vitamins, minerals and supplements in the United States was estimated to be approximately $26.9 billion in 2009.We believe that the market has reached its present size due to a number of factors, including: · increased awareness of the health benefits of dietary supplements, especially as reports and medical research indicating a correlation between consumption of specific nutrients and better health continue to heighten public knowledge of the benefits of dietary supplements for health; · a growing population of older Americans, with increased levels of education and discretionary income, who are more likely to consume dietary supplements and nutritional products, with an increasing interest in more proactively managing one’s own health needs; 2 · successful new product introductions in part due to new scientific findings; and · a trend towards preventative measures and healthy living due, in part, to increasing health care costs, dissatisfaction with existing health care systems, and increasing acceptance of alternative/preventative care. In recent years, nutritional supplement companies, analysts, publications and other industry sources have referenced a slower growth rate, particularly in terms of sales dollar growth, in the nutritional supplement industry.We believe that the slower growth rate is due in part to, among other factors, increased competition, including increasing competition from pharmaceutical and food companies, increased market and pricing competition, including from private label products, the general economic slowdown in the U.S., negative publicity regarding certain nutritional supplement ingredients and companies, and the general maturing of the industry. Although specific data from the fragmented international markets is not readily available, we believe similar demographics, events and other trends affect the nutritional supplement market internationally. Brands, Products and Distribution We market a broad line of specialty supplements, vitamins and minerals under the Schiff brand, which has been available to consumers for over 70 years.The Schiff brand emphasizes high quality and natural ingredients, primarily consisting of tablet, capsule and softgel product forms. Our Schiff brand specialty supplements are designed to provide consumers with targeted support for their wellness efforts.Our specialty supplements include joint care products marketed under the Schiff brand, including our Move Free and Glucosamine products.Our Move Free product is one of the leading joint care products in the mass market channel.Move Free net sales were $71.2 million, $71.3 million and $82.6 million, respectively, for fiscal 2010, 2009 and 2008 and represented 35%, 37% and 47%, respectively, of total net sales for fiscal 2010, 2009 and 2008.In addition, a significant portion of our private label business is comprised of joint care products.Our concentration in the Move Free brand and the joint care category is significant.We cannot assure you that Move Free or other of our products currently experiencing strong popularity will maintain sales levels over time.A significant decrease in Move Free or joint care category sales would have a material adverse effect on our results of operations and financial condition.Other specialty supplement products include: · omega-3 products, such as MegaRed and Fish Oil; · specialty products for men and women, such as Prostate Health and Folic Acid; and · other specialty products, such as Melatonin Plus, Niacin and Lutein. Our Schiff brand vitamin products are designed to provide consumers with essential vitamins and minerals as supplements to healthy diet and exercise.Schiff brand vitamin products include: · multivitamins, such as Single Day; · individual vitamins, such as Vitamin B, Vitamin C and Vitamin D; and · minerals, such as Calcium and Iron. The Schiff brand is marketed primarily in the mass market retail channel, with additional limited distribution in health food stores.Our products are sold domestically in leading retail outlets in all 50 states.Our mass market customers include: · warehouse clubs, such as Costco, Sam’s Club and BJ’s; · mass merchandisers, such as Wal-Mart and Target; · drug stores, such as Walgreens, CVS and Rite Aid; and · supermarkets, such as Fred Meyer, Giant, Kroger, Publix, Safeway, Stop & Shop, H-E-B and Raley’s. We also manufacture and distribute private label products for certain retail customers where we sell our branded products.Private label products are sold to key retailers for distribution under their store brand names.Private label products include specialty supplements, vitamins and minerals, such as joint care products, VitaminB and Calcium Citrate.Private label business is highly competitive and price-sensitive, often subject to competitive bidding processes at the retailer’s discretion, which could impact, potentially significantly, our overall net sales and profit margins.We service the health food market primarily through sales to leading health food retailers and distributors. 3 Our largest customers are Costco and Wal-Mart and our concentration in these two customers is significant.Combined, these two customers accounted for 72%, 76% and 74%, respectively, of total net sales for fiscal 2010, 2009 and 2008.We cannot assure you that either Costco or Wal-Mart will continue to be significant customers in the future.The loss of either Costco or Wal-Mart as a customer, or a significant reduction in purchase volume by Costco or Wal-Mart, would have a material adverse effect on our results of operations and financial condition. We also export certain Schiff products, particularly in the joint care category, to various international markets.In certain countries where we have an existing relationship with a retailer, such as Costco, we sell our products directly to the retailer.We sell to independent distributors in countries where we do not have direct relationships with retailers.See Note 1 of the Notes to Consolidated Financial Statements for domestic and international net sales amounts.See “Item1–Business–Government Regulation” and “Item1A–Risk Factors” for additional information relating to our export business. We also market two lines of nutrition bar products under the Tiger’s Milk and Fi-Bar® brands.The Tiger’s Milk product line includes several nutrition bars that supply protein, vitamins and other essential nutrients with fewer calories than a traditional candy bar.The Fi-Bar product line is comprised of snack bars that are free of hydrogenated oils and trans fat, and are made with wholesome ingredients such as grains, oats, nuts and fruit, and coated with white, semi-sweet or milk chocolate.The Tiger’s Milk and Fi-Bar brands are intended to provide consumers with a healthy alternative to traditional snack foods and candy bars and are sold primarily through warehouse clubs, mass market retailers and convenience stores, with additional limited distribution in health food stores. We believe our business, which consists of the aggregation of the foregoing product-based operating segments, represents our only reportable segment.See Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operation,” and the notes to our consolidated financial statements in this Annual Report, for more information concerning reportable segments and the geographic areas and channels in which we conduct our business. Sales and Marketing Our sales force consists of dedicated sales professionals who are assigned to specific accounts, classes of trade and/or geographic territories.These sales professionals work directly with retailers and distributors to increase knowledge of our products and general nutritional supplement benefits, solicit orders for our products, maximize our shelf presence and provide related product sales assistance.We also utilize brokers to sell our products in certain accounts and classes of trade. We market our products using a mix of trade and consumer promotions; television, internet, newspaper and print media advertising; and consumer education efforts.Our advertising and marketing expenditures, excluding sales incentives reflected as reductions in net sales or increases in cost of goods sold, were $20.2 million, $20.4 million and $18.0 million, respectively, for fiscal 2010, 2009 and 2008.Classification of promotional costs as a sales reduction or increase in cost of goods sold is required when the promotion effectively represents a price reduction or free goods. During fiscal 2010, we maintained our focus on competitively supporting our core brands, particularly relating to our Schiff Move Free brand and other joint care products.Additionally, we allocated significant trade, consumer and advertising spending to support expanded distribution of MegaRed.We continued to employ television, internet, magazine and other media in fiscal 2010, along with several targeted public relations and sampling campaigns. Another key component of our marketing strategy is to educate consumers and key influencer groups about our innovative and beneficial nutritional supplement products.We provide educational programs at conferences and trade, consumer and healthcare professional shows.Our web sites, including www.schiffvitamins.com, www.movefreeadvanced.com, www.schiffmegared.com and www.tigersmilk.com also provide additional educational information to consumers, customers and healthcare professionals. Product Research and Development We are committed to research and development to create safe and efficacious new products, develop product line extensions for existing products, and develop more effective and efficient means of processing ingredients for use in products.New product development and process improvements are important to the nutritional supplement industry to create new market opportunities, meet consumer demand and strengthen relationships with customers. 4 We maintain an extensive research library and employ a variety of industry relationships to identify new research and development projects offering health and wellness benefits.To support our research and development efforts, we maintain a staff of scientific and technical personnel, invest in formulation, processing and packaging development, perform product quality and stability studies, invest in product efficacy and safety studies, and conduct consumer market research to sample consumer opinions on product concepts, product design, packaging, advertising and marketing campaigns.For research and development initiatives, we conduct research and development in our own facility and with third parties.Product research and development expenses were $4.7 million, $4.3 million and $4.3 million, respectively, for fiscal 2010, 2009 and 2008. Manufacturing and Product Quality We manufacture the majority of our products in a capsule and tablet manufacturing facility in Salt Lake City, Utah, which also includes our main distribution center, our primary administrative offices and our nutrition bar manufacturing operations.Our Salt Lake City capsule and tablet facility is designed and operated to meet the current Good Manufacturing Practices (“GMPs”) as promulgated by the US FDA in 21 CFR Part III.In September 2009, we underwent our first Food and Drug Administration (“FDA”) inspection under the new Dietary Supplement GMP regulations.At its conclusion, the investigator did not issue a Form FDA 483, Notice of Adverse Findings. We participate in the United States Pharmacopeia (“USP”) Dietary Supplement Verification Program, pursuant to which our manufacturing facility has been certified as being compliant with GMPs promulgated by USP.We are also registered with NSF International (“NSF”) as being certified compliant with NSF GMPs as set forth in NSF/ANSI Standard 173-2003, Dietary Supplements, Section 8.We also underwent a GMP inspection for Complementary Medicines by the Australian Therapeutic Goods Administration (“TGA”) in connection with our introduction of Move Free into Australia. We received GMP certification from the TGA in May of 2010. Our manufacturing process generally consists of the following operations: (i)sourcing ingredients for products, (ii)testing and warehousing raw ingredients, (iii)measuring ingredients for inclusion in such products, (iv)granulating, blending and grinding ingredients into a mixture with a homogeneous consistency, (v)encapsulating, tableting, pouring, pouching, bagging or boxing the blended mixture into the appropriate dosage form using either automatic or semiautomatic equipment, and (vi)testing finished products prior to distribution. Our bottling and packaging, counting, check weighing and filling operations are automated to promote accuracy and compliance with weights and measures regulations.We have invested in production line flexibility to accommodate various filling sizes, weights or counts of product and final shipped unit configurations to fulfill customer and ultimate consumer needs.The distribution center features a high-rise racked warehouse and a fully automated “order-pick” system using optical readers that interpret bar coded labels on each shipping container. We maintain and operate a Manufacturing Resource Planning (“MRP”) system that is integrated with distribution, warehousing and quality control, which provides real-time lot and quality tracking of raw materials, work in progress and finished goods.We manufactured approximately 85% of products we sold in fiscal 2010, based on net sales.By manufacturing the majority of our own products, we believe that we maintain better control over product quality and availability, while also reducing production costs.We also have a working relationship with numerous outside manufacturers, including softgel and tablet manufacturers and packagers, and utilize these outside sources from time to time.Manufacturing backlogs, to the extent they may occasionally exist, do not have a material impact on delivery time to the customer. Our quality management systems are detailed and comprehensive, and include a supplier selection and certification process, raw material verification, analytical testing, weight deviation measurement, facility and process audits, and other procedures.The quality management systems also include a professionally equipped and staffed laboratory, enabling analysis of raw materials and finished goods for compliance to specifications.Our products are also subject to extensive shelf life stability testing through which we determine the effects of aging on our products.Outside laboratories are used routinely to evaluate our internal test laboratory performance and to supplement our internal testing procedures and capabilities. We employ a purchasing staff that works with marketing, product development and quality control personnel to source raw materials for our products.Raw materials are sourced principally from China and the United States.We seek to mitigate the risk of a shortage of raw materials through our relationships with our principal suppliers, including identification and qualification of alternative suppliers for the same, or similar, raw materials where available. We have long-term supply and license agreements with our third-party suppliers for a key ingredient used in our Move Free product and for the key ingredient used in our MegaRed product.While we have contracts in place providing for the continuing supply of these ingredients, we cannot assure you that the suppliers will continue to supply these ingredients in the quantities or on the terms we require, or at all.See “Item1–Business–Intellectual Property.” The failure of one or both of these suppliers to deliver will impact our net sales and profit margins and may damage our reputation with our customers, which could have a material adverse effect on our results of operations and financial condition. We cannot guarantee that we will be able to secure alternate suppliers to provide these ingredients on terms acceptable to us, or at all. 5 Competition The market for the sale of nutritional supplements is highly fragmented and competitive.We believe that competition is based principally upon price, quality and efficacy of products, customer service, brand name and marketing and trade support, and successful new product introductions. Our competition includes numerous nutritional supplement companies that are highly fragmented in terms of geographic market coverage, distribution channels and product categories.In addition, large pharmaceutical companies and packaged food and beverage companies compete with us in the nutritional supplement market.These companies and certain nutritional supplement companies have broader product lines and/or larger sales volumes than us and have greater financial and other resources available to them and possess extensive manufacturing, distribution and marketing capabilities.Other companies are able to compete more effectively due to a greater extent of vertical integration.Private label products of our customers, which in recent years have significantly increased in certain nutrition categories (including the joint care and omega-3 categories), compete directly with our products.In several product categories, private label items are the market share leaders.Increased competition from such companies, including private label pressures, particularly relating to the joint care and omega-3 categories, could have a material adverse effect on our results of operations and financial condition. Many companies within the industry are privately-held.Therefore, we are unable to assess the size of all of our competitors or where we rank in comparison to such privately-held competitors with respect to sales to retailers.As the nutritional supplement industry continues to evolve, we believe retailers will align themselves with suppliers who are financially stable, market a broad portfolio of products, provide exceptional quality assurance and offer superior customer service.We believe that we compete favorably with other nutritional supplement companies because of our financial stability, brand names, customer service, competitive pricing, sales and marketing support and quality of our product lines. Government Regulation The formulation, manufacturing, packaging, labeling, advertising, distribution and sale of our products are subject to the laws and regulations of federal governmental agencies, including the Food and Drug Administration (“FDA”), the Federal Trade Commission (“FTC”), the U.S.Department of Agriculture, the U.S.Consumer Products Safety Commission, the Environmental Protection Agency and the Postal Service, and also various agencies of the states, localities and countries in which we operate and sell our products. The FDA regulates foods and dietary supplements through the Food, Drug and Cosmetic Act (“FDCA”) and amendments thereto, including the Dietary Supplement Health and Education Act of 1994, as amended (“DSHEA”), which is intended to promote access to safe, quality dietary supplements and information about dietary supplements.DSHEA establishes a statutory class of dietary supplements, including vitamins, minerals, herbs, amino acids and other dietary substances for human use to supplement the diet, as well as concentrates, metabolites, extracts or combinations of such dietary ingredients.Generally, under DSHEA, dietary ingredients on the market before October 15, 1994 may be used without further notification to the FDA.However, dietary ingredients not marketed prior to October 15, 1994 may be “new dietary ingredients” under DSHEA and may require a submission to the FDA at least 75 days prior to marketing such ingredient evidencing a history of use or other evidence of safety to establish that the ingredient will reasonably be expected to be safe.We cannot assure you that the FDA will accept the evidence of safety for any new dietary ingredients that we may want to market, and the FDA’s refusal to accept such evidence could prevent the marketing of such dietary ingredients.In addition, increased FDA enforcement could lead the FDA to challenge dietary ingredients already on the market as “illegal” under the FDCA because of the failure to file a new dietary ingredient notification. DSHEA permits statements of “nutritional support” for dietary supplements that may describe how particular dietary ingredients affect the structure, function or general well-being of the body or describe the mechanism of action by which dietary ingredients affect the foregoing.These statements of nutritional support, or “structure/function claims,” may not make a health claim or disease claim, meaning that a statement may not claim to diagnose, treat, prevent, cure or mitigate an illness or disease unless the claim was authorized by the FDA.A structure/function claim in advertising or on a product label must have substantiation that the claim is truthful and not misleading, and have a disclaimer that the statement has not been evaluated by the FDA and that the product is not intended to diagnose, treat, cure or prevent any disease.We cannot assure you that a regulatory agency, court or other third partywill not deem one or more of our product claims or labels to be impermissible and take adverse action against us. In addition, DSHEA provides that certain “third-party literature,” such as a reprint of a peer-reviewed scientific publication linking a particular dietary ingredient with health benefits, may be used “in connection with the sale of a dietary supplement to consumers” without the literature being subject to the same regulation as labeling.Such literature must not be false or misleading; the literature may not “promote” a particular manufacturer or brand of dietary supplement; and a balanced view of the available scientific information on the subject matter must be presented.We cannot assure you that all third-party literature that we would like to disseminate in connection with our products will satisfy each of these requirements, and failure to satisfy all requirements could prevent use of the literature or subject us to adverse actions by regulatory agencies or other third parties. 6 In June 2007, the FDA published final GMPs specifically for the dietary supplement industry.The effective compliance date for companies like ours with fewer than 500 employees was June 22, 2009.These GMPs are more detailed than the GMPs previously applicable to us and result in increased expenses, changes to our processes or products and/or implementation of additional recordkeeping and administrative procedures.Among other things, these GMPs: (i)require identity testing on all incoming dietary ingredients, (ii)call for a “scientifically valid system” for ensuring finished products meet all specifications, (iii)include requirements related to process controls, including statistical sampling of finished batches for testing and requirements for written procedures, and (iv)require extensive recordkeeping.We do not currently expect the incremental cost of ongoing compliance efforts to be material. In September of 2009 we underwent our first FDA inspection under the new Dietary Supplement GMP regulations. At conclusion, the investigator did not issue a Form FDA 483, Notice of Adverse Findings.While we believe we are currently in compliance with the GMPs, there can be no assurance that our operations or those of our suppliers will be in compliance in all respects at all times.Additionally, there is a potential risk of increased audits as the FDA and other regulators seek to ensure compliance with the GMPs. In December 2006, Congress passed legislation requiring companies that manufacture or distribute over-the-counter (“OTC”) products or dietary supplements to report serious adverse events allegedly associated with their products to the FDA and institute recordkeeping procedures for all alleged adverse events (serious and non-serious).The legislation requires manufacturers and distributors of OTC products or dietary supplements to report to the FDA any serious adverse event reports received, even if the party making the report provides no medical or other information to the manufacturer or distributor.There is a risk that consumers, the press or government regulators could misinterpret adverse event reports as evidence of causation by the ingredient or product complained of, which could lead to consumer confusion, damage to our reputation, additional regulations, banned or recalled ingredients or products, increased insurance costs and a potential increase in product liability litigation, among other things.Any of the foregoing could have a material adverse effect on our results of operations and financial condition. Although most of our products are classified as dietary supplements, some of our products are conventional foods, which are also subject to the Nutrition Labeling and Education Act of 1990 (“NLEA”).The NLEA also prohibits health claims being made for a food without prior FDA approval and establishes requirements for ingredient and nutrition labeling. The FTC exercises jurisdiction over the advertising of nutritional and dietary supplements under the Federal Trade Commission Act.In November 1998, the FTC published an advertising guideline for the dietary supplement industry entitled “Dietary Supplements: An Advertising Guide for Industry.”These guidelines reiterate many of the policies regarding dietary supplements the FTC has periodically announced over the years, particularly with respect to the substantiation of claims made in advertising of dietary supplement products.In the past several years, the FTC has instituted several enforcement actions against dietary supplement companies alleging false and misleading advertising of certain products.These enforcement actions have resulted in consent decrees and/or the payment of fines by certain of the companies involved.We entered into a consent decree with the FTC effective November 2000 governing diet and weight loss claims and certain disease, safety and comparative health benefit claims. The National Advertising Division (“NAD”) of the Council of Better Business Bureaus oversees an industry-sponsored self-regulatory system that permits competitors to resolve disputes over advertising claims.The NAD also has its own advertising monitoring program, and initiates its own challenges to advertising that it has reviewed.The NAD has no enforcement authority of its own, but may refer matters that the NAD views as violating FTC rules, regulations or guidance to the FTC for further action.In February 2009, we revised our MegaRed packaging, advertising, promotional materials and website to comply with the NAD’s recommendations arising from a competitive challenge.We cannot assure you that in the future the NAD will not deem one or more of our advertising claims to be impermissible. Federal agencies, primarily the FDA and FTC, have a variety of procedures and enforcement remedies available to them, including initiating investigations, issuing warning letters and cease and desist orders, requiring reformulation of products, requiring corrective labeling or advertising, requiring consumer redress (for example, requiring that a company offer to repurchase products previously sold to consumers), seeking injunctive relief or product seizures, and imposing civil penalties or commencing criminal prosecution.In addition, certain state agencies have similar authority.These federal and state agencies have in the past used these remedies in regulating participants in the dietary supplement industry. In addition, the FDA has been able to generate a significant amount of media coverage when concerned about an ingredient or product.When the media covers such a story, the reputation of a company, product or ingredient may be seriously damaged, even if the information provided is incomplete or incorrect. 7 Our international activities are subject to regulation in each country in which we sell or distribute our products.In markets outside the United States, before commencing operations or marketing our products, we may be required to obtain approvals, licenses or certifications from a country’s ministry of health or comparable agency.Approvals or licensing may be conditioned on reformulation of products or may be unavailable with respect to certain products or product ingredients.We must also comply with product labeling and packaging regulations that vary from country to country.Furthermore, the regulations of these countries may conflict with those in the United States and with each other, sometimes causing higher costs and expenses, product reformulations, and delay.In countries in which we do not have direct relationships with retailers, independent distributors generally have responsibility for compliance with applicable foreign laws and regulations.These distributors are independent contractors over whom we have limited control. As a result of our efforts to comply with applicable statutes and regulations, from time to time we have reformulated, eliminated or relabeled certain of our products and revised certain aspects of our sales, marketing and advertising programs.We cannot assure you that we will not have to make such changes or revisions in the future, which could have a material adverse effect on our results of operations and financial condition. We may be subject to additional laws or regulations by the FDA or other federal, state, county, local or foreign regulatory authorities, the repeal of laws or regulations which we consider favorable, such as DSHEA, or more stringent interpretations of current laws or regulations, from time to time in the future.There has recently been several new laws proposed at the federal level that would be unfavorable to the dietary supplement industry and our company, if enacted as proposed.We are unable to predict the nature of such future laws, regulations, interpretations or applications, nor can we predict what effect additional governmental regulations, legal proceedings or administrative orders, when and if promulgated or initiated, would have on our business in the future.Such changes could, however, require the reformulation of certain products to meet new standards, the recall or discontinuance of certain products not able to be reformulated, additional recordkeeping requirements, expanded documentation of the properties of certain products, new or different labeling, additional scientific substantiation, additional personnel, or new or additional processes, procedures or requirements.Any or all of such changes or requirements and the related costs to comply with such changes or requirements could have a material adverse affect on our results of operations and financial condition. Intellectual Property We own, or have filed for, over 50 trademarks registered with the United States Patent and Trademark Office for our Schiff and Tiger’s Milk brands and certain of our products (including Move Free and MegaRed) and slogans.We also license rights for names material to our business, including Move Free, and for the use of our brand names, including Schiff and Tiger’s Milk, in certain countries outside of North America.However, the protection available in foreign jurisdictions may not be as extensive as the protection available to us in the United States. We rely on common law trademark rights to protect our unregistered trademarks.Common law trademark rights do not provide us with the same level of protection as afforded by a United States federal registration of a trademark.In addition, common law trademark rights are limited to the geographic area in which the trademark is actually used. Our Move Free product contains a key ingredient, the rights for which we license from a third-party supplier pursuant to a long-term supply and license agreement.The term of the agreement extends through May 29, 2014, with automatic one-year extensions unless terminated by us or by the supplier upon our breach of the agreement and failure to cure the breach within a prescribed time period.Our supplier has patents and patents pending relating to the key ingredient, and has granted us non-exclusive rights to market and sell the ingredient for joint care purposes in certain territories and classes of trade.We cannot assure you that our supplier will prevail in preventing third parties from selling the key ingredient in their competing products at a lower cost.This could have a material adverse effect on our results of operations and financial condition. Our MegaRed product contains a key ingredient, the rights for which we license from a third-party supplier pursuant to a long-term sales agreement.The term of the agreement extends through August 31, 2012, with automatic one-year extensions unless we or the supplier gives six months notice of non-renewal.The agreement may be terminated upon a party’s breach of the agreement and failure to cure the breach within a prescribed time period.Our supplier has patents and patents pending relating to the key ingredient, and has granted us non-exclusive rights to market and sell the ingredient in certain territories and classes of trade.We cannot assure you that our supplier will prevail in preventing third parties from selling the key ingredient in their competing products at a lower cost.This could have a material adverse effect on our results of operations and financial condition. Employees At May 31, 2010, we employed 464 persons, of whom 195 were in management, sales, purchasing, logistics and administration and 269 were in manufacturing operations.In addition, we utilize temporary employees in some of our manufacturing operations.We are not party to any collective bargaining arrangements and believe that our relationship with our employees is good. 8 ITEM 1A. RISK FACTORS A significant portion of our total net sales are dependent upon our Move Free product and the joint care category, and a significant decrease in sales of these products would have a material adverse effect on our results of operations and financial condition.Certain products and product lines (particularly in the joint care category) account for a significant amount of our total net sales.Net sales of our Schiff Move Free brand were 35%, 37% and 47%, respectively, of total net sales for fiscal 2010, 2009 and 2008.In addition, a significant portion of our private label business is comprised of joint care products.We cannot assure you that Move Free or other of our products currently experiencing strong popularity will maintain sales or margin levels over time.A significant decrease in Move Free or joint care category sales would have a material adverse effect on our results of operations and financial condition. Two of our customers account for a substantial portion of our net sales, and the loss of one or both of these customers would have a material adverse effect on our results of operations and financial condition.Our largest customers are Costco and Wal-Mart.Combined, these two customers accounted for 72%, 76% and 74%, respectively, of total net sales for fiscal 2010, 2009 and 2008.Our concentration in these customers has generally increased in recent years.We do not have supply contracts for most of our sales to Costco and Wal-Mart and therefore cannot assure you that either Costco or Wal-Mart will continue to be significant customers in the future.The loss of either Costco or Wal-Mart as a customer, or a significant reduction in purchase volume by Costco or Wal-Mart, would have a material adverse effect on our results of operations and financial condition. Unfavorable publicity or consumer perception of our products and any similar products distributed by other companies could have a material adverse effect on our results of operations and financial condition.We believe sales of our products are highly dependent on consumer perception of the safety, quality and efficacy of our products as well as similar or other nutritional supplement products distributed and sold by other companies.Consumer perception of our products can be significantly influenced by scientific research or findings, regulatory investigations, litigation, national media attention, and other publicity regarding our products and other nutritional supplements, including publicity regarding the legality, safety or quality of particular ingredients or products or the nutritional supplement market in general.From time to time, there is unfavorable publicity, scientific research, litigation, regulatory proceedings and other media attention regarding our industry.There has recently been unfavorable publicity regarding FDA action against nutrition companies based on adverse events alleged to be caused by products sold by these companies.In recent years, there has also been unfavorable publicity regarding items imported from China, where we source a large amount of our raw materials.There can be no assurance that future publicity, scientific research or findings, litigation, regulatory proceedings, or media attention will be favorable to the nutritional supplement market or any particular product or ingredient, or consistent with earlier favorable publicity, research, findings, litigation, proceedings or media attention.Adverse publicity, media attention, research, findings, litigation, proceedings or other reports, whether or not accurate, could have a material adverse effect on our results of operations and financial condition and may lead to increased scrutiny of our operations by federal, state or other regulatory agencies, requiring further management attention and potential legal fees and other expenses.In addition, adverse publicity, reports or other media attention regarding the safety, quality, or efficacy of our products or ingredients or nutritional supplement products or ingredients in general, or associating the consumption of our products or ingredients or nutritional supplement products or ingredients in general with illness or other adverse effects, whether or not scientifically supported or accurate, could have a material adverse effect on our results of operations and financial condition. We operate in a highly competitive industry, in which increased competition and pricing pressures could have a material adverse effect on our results of operations and financial condition.The market for the sale of nutritional supplements is highly competitive.Many of our principal competitors have greater financial and other resources available to them and possess extensive manufacturing, distribution and marketing capabilities.Other competitors are vertically integrated to a greater extent. Additional national or international companies may enter or increase their presence (through acquisition or organic growth) in our industry.Private label products of our customers, the number of which in recent years has significantly increased in certain nutrition categories (including joint care), also create significant pricing pressure and competition with our products.Because nutritional supplements can be purchased in various channels of distribution, we also compete with products sold outside of the mass market retail channel, including health food stores, direct sales, direct mail and internet distribution channels.Increased competition from competitors, including expansion of private label products, or increased pricing pressure, could have a material adverse effect on our results of operations and financial condition. Among other factors, competition among manufacturers, distributors and retailers of nutritional supplements is based upon price.Because of the high degree of price competition, we generallyhave not been able to pass on increases in raw material prices to our customers.If one or more of our competitors significantly reduce their prices in order to gain market share (particularly relating to the joint care and omega-3 categories), or if raw material prices increase and we are unable to pass along the increased cost to our customers (particularly relating to the joint care and omega-3 categories), our results of operations and financial condition could be materially adversely affected. 9 Increased private label bidding activity could negatively impact sales and profit margins, potentially significantly. We manufacture and distribute private label (store brand) products for certain retail customers where we sell branded products.There has recently been a significant increase in bidding activity for the manufacture of private label dietary supplements distributed in mass market retail accounts.The increasingly competitive bidding activity began in January 2010 and is expected to continue.As a result of the bidding process, we no longer manufacture a product that represented a significant portion of our private label business.We expect to continue to participate in the bidding processes for products we believe will contribute to the success of our business.We cannot predict at this time how many new products we will win, how many existing products we will lose or the net effect on sales and profit margins.We believe that the bidding processes could negatively impact sales and profit margins, potentially significantly, though we cannot at this time quantify the magnitude of this impact. Increases in prices of raw materials could have a material adverse effect on our results of operations and financial condition.Raw materials account for a significant portion of our manufacturing costs.We have encountered material fluctuations in the pricing of key raw materials in the past, particularly relating to joint care category products.In recent years, we experienced margin volatility due to several factors, including significant raw material pricing increases in the joint care category.Beginning in late fiscal 2008 and continuing into fiscal 2009, the prices of raw materials (particularly those sourced from China, including many joint care category ingredients) increased and significantly impacted our profit margins.Historically, we generally have not been able to pass along raw material price increases.Significant increases in raw material prices, particularly relating to the joint care and omega-3 categories, could have a material adverse effect on our results of operations and financial condition. We are dependent on third-party suppliers.We acquire all of our raw materials for the manufacture of our products from third parties.A considerable portion of our raw materials relates to our joint care category, which accounts for a significant amount of our total net sales.We cannot assure you that suppliers will provide the raw materials we need in the quantities requested, at a price we are willing to pay or that meet our quality standards and labeling requirements.This could cause product shortages and back orders, damaging our reputation and resulting in a loss of net sales and profitability. We typically do not enter into long-term contracts with our suppliers.However, we have long-term supply and license agreements with third-party suppliers for key ingredients used in our Move Free and MegaRed products.While the contracts provide for the continuing supply of these ingredients, we cannot assure you that the suppliers will continue to supply these ingredients in the quantities or on the terms we require, or at all.See “Item1–Business–Intellectual Property.” In addition, from time to time, we enter into forward purchase commitments regarding certain raw materials, primarily relating to the joint care category.We cannot assure you that the suppliers will supply the raw materials in accordance with the terms of the forward purchase commitments, or at all.For certain ingredients, we do not have alternate suppliers.Any significant failure to supply or changes in the material terms of supply by the Move Free and MegaRed key ingredient suppliers or our other raw materials suppliers, could have a material adverse effect on our results of operations and financial condition. We are subject to potential delays in the delivery of raw materials caused by events beyond our control, including, among other factors, strikes or labor disputes, transportation interruptions, capacity issues at supplier factories, weather-related events, natural disasters or other catastrophic events, and changes in government regulations.Any significant delay in or disruption of the supply of raw materials could, among other things, substantially increase the cost of such materials, require reformulation or repackaging of products, require the qualification of new suppliers, or result in our inability to meet customer demands for certain products.The occurrence of any of the foregoing, particularly with respect to raw materials needed for our joint care products, could have a material adverse effect on our results of operations and financial condition. We acquire a significant amount of key ingredients for our products from foreign suppliers, and may be negatively affected by the risks associated with international trade and importation issues.We acquire a significant amount of key ingredients for a number of our products (particularly joint care products) from suppliers outside of the United States, particularly China.Accordingly, the acquisition of these ingredients is subject to the risks generally associated with importing raw materials, including, among other factors, delays in shipments, changes in economic and political conditions, quality assurance, nonconformity to specifications or laws and regulations, tariffs, trade disputes and foreign currency fluctuations.While we have a supplier certification program and periodically audit and inspect our suppliers’ facilities both in the United States and internationally, we cannot assure you that raw materials received from suppliers outside of the United States will conform to all specifications, laws and regulations.There has in the past been quality and safety issues with certain items imported from China, where we source a large amount of our raw materials.We may incur additional expenses and experience shipment delays due to preventative measures adopted by the Chinese and U.S.governments, our suppliers and our company. 10 In addition, the discovery of Bovine Spongiform Encephalopathy, commonly referred to as “mad cow disease,” in a country from which we obtain a significant amount of our raw materials (particularly related to the joint care category) derived from bovine sources could prevent us from purchasing such raw materials in the required quantities, at an acceptable price or at all.The occurrence of any of the foregoing, particularly with respect to raw materials needed for our joint care products, could have a material adverse effect on our results of operations and financial condition. Our inability or failure to protect our intellectual property and proprietary techniques or our infringement of others’ intellectual property could have a material adverse effect on our results of operations and financial condition.Although the nutritional supplement industry has historically been characterized by products with naturally occurring ingredients in capsule or tablet form, it has become more common for suppliers and competitors to apply for patents or develop proprietary technologies and processes.Although we make efforts not to infringe the intellectual property rights of others, there can be no assurance that third parties will not assert intellectual property infringement claims against us or our intellectual property licensors.Such claims of intellectual property infringement may require us to enter into costly royalty or license agreements, which we may be unable to obtain on terms acceptable to us or at all.These claims could also be costly, could cause reputational injury and could divert the attention of management and key personnel.To the extent that these developments prevent us from, or increase the cost of, offering or supplying competitive products or our licensed proprietary ingredient in the marketplace, or result in litigation or threatened litigation against us related to alleged or actual infringement of third-party rights, this could have a material adverse effect on our results of operations and financial condition. We protect our intellectual property related to investments in research and development by relying on trade secret laws and confidentiality agreements with third parties who have access to information about our research and development activities.When we license our trademarks, proprietary ingredients or other intellectual property from a third party, we typically have contractual rights to require the licensor to adequately protect our intellectual property interests.Nevertheless, we cannot guarantee that such measures will be sufficient to protect our interests. Our Move Free and MegaRed products contain key ingredients, the rights for which we license from third-party suppliers pursuant to long-term supply and license agreements.Our suppliers have patents and patents pending relating to the key ingredients, and have granted us non-exclusive rights to market and sell the ingredients in certain territories and classes of trade.However, we cannot assure you that our suppliers will prevail in preventing third parties from selling the key ingredients in their competing products at lower cost.This could have a material adverse effect on our results of operations and financial condition.See “Item1–Business–Manufacturing and Product Quality” and"–Intellectual Property.” In addition, we own, or have filed for, over 50 trademarks registered with the United States Patent and Trademark Office for our Schiff and Tiger’s Milk brands and certain of our products (including Move Free) and slogans, and have rights to use names material to our business in certain countries outside of North America.Our policy is to pursue registrations for certain trademarks associated with our key products (though we continue to rely on common law trademark rights to protect our unregistered marks) and to protect our trademarks against infringement.However, there can be no assurance that infringing products could not be marketed without our knowledge or consent.Further, to the extent we rely upon foreign or common law protections for our marks, we may not be provided with as extensive protection as is afforded by a United States federal registration.If we are unable to effectively protect our trademark rights, it could have a material adverse effect onour results of operations and financial condition.See “Item1–Business–Intellectual Property.” Our international sales expose us to certain risks associated with international commerce which could adversely affect our business.Our international sales efforts are comprised of selling products, particularly our joint care products, from the United States on an export basis to retail customers or distributors abroad.Operating in international markets exposes us to certain risks, including, among others, difficulty in understanding and complying with foreign regulations, changes in or interpretations of foreign regulations that may further limit our ability to sell certain products or ingredients in certain countries, the potential imposition of trade or foreign exchange restrictions or increased tariffs, difficulties in enforcement of contractual obligations, difficulty in collecting international accounts receivable, potentially longer payment cycles, and political instability.We are often required to reformulate our products before commencing distribution in a given country.We must comply with various and changing local labeling, customs and other regulations.Trademark rights are often difficult to obtain and enforce in countries outside the United States.There is also no assurance that we will be able to obtain and retain the necessary permits and approvals required for our international efforts.The importance of these and other risks relating to exporting goods to foreign countries increases as our export business grows and expands.We are attempting to increase our distribution of joint care and other products in international markets.Our inability to successfully launch and maintain sales (especially in the joint care and omega-3 categories) outside of the United States while maintaining the integrity of the products sold and complying with local regulations could have an adverse effect on our results of operations and financial condition. 11 Our failure to appropriately respond to changing consumer preferences and demand for new products or our failure to develop and/or sustain new product launches could have a material adverse effect on our results of operations and financial condition.We believe our ability to grow in existing markets is partially dependent upon our ability to introduce new and innovative products and product enhancements.The development and commercialization process, particularly relating to innovative products, is both time-consuming and costly and involves a high degree of business risk.Although we seek to introduce additional products each year, the success of new products or product enhancements is subject to a number of variables, including developing products that will appeal to customers, accurately anticipate consumer needs, be successfully commercialized in a timely manner, be priced competitively, be differentiated from those of our competitors, and comply with applicable regulations.The inability to successfully implement or maintain marketing and spending programs, a consistent supply of raw material, competitive claimsor strategic initiatives in support of our branded products or product enhancements could have a material adverse effect on our results of operations and financial condition.We cannot assure you that our efforts to develop and introduce new products or existing product innovations will be successful, that customers will accept new products, or, if accepted, that customers will continue to sell the new products.The failure to successfully launch, gain distribution or maintain distribution for new product offerings or product enhancements could have a material adverse effect on our results of operations and financial condition. If we experience material product liability claims, FDA action or other litigation, it could have a material adverse effect on our results of operations and financial condition.As a manufacturer and distributor of products designed to be ingested, we face an inherent risk of exposure to product liability claims, FDA action and litigation if our products are alleged to have caused significant loss or injury.In addition, the manufacture and sale of our products involve the risk of injury to consumers due to tampering by unauthorized third parties or product contamination.Our products consist of vitamins, minerals, herbs, and other ingredients that are classified as dietary supplements or foods, and generally are not subject to pre-market regulatory approval in the United States.Some of our products contain ingredients that do not have long histories of human consumption, and may not have the effects intended.Previously unknown adverse reactions resulting from human consumption of these, other of our ingredients, or combinations of ingredients could occur.We have been, and in the future may be, subject to various product liability claims, including, among others, that our products caused injury or illness, that our products include inadequate instructions for use, or that our products include inadequate warnings concerning possible side effects or interactions with other substances.Recently the FDA has taken a more aggressive approach to enforcement.A product liability claim or FDA action against us could result in increased costs, could adversely affect our reputation with our customers and consumers, and could have a material adverse effect on our results of operations and financial condition. We are party to various lawsuits that arise in the ordinary course of business and may become party to others.While none of the lawsuits in which we are involved as of the date of this filing are reasonably believed to be material, it is possible that future litigation could arise, or that developments could occur in existing litigation, that could have a material adverse effect on our results of operations and financial condition. We may be unable to obtain sufficient insurance coverage to cover losses we may incur.We maintain insurance relating to the operation of our business, including, among other coverages, property, general and product liability, workers’ compensation, and directors’ and officers’ liability policies.However, our insurance coverage is subject to large individual claim deductibles for certain policies, individual claim and aggregate policy limits, exclusions, and other terms and conditions.In addition, our current product liability coverage excludes claims relating to certain categories of products and products that contain certain ingredients.Certain damages in litigation, such as punitive damages, also are generally not covered by insurance.We cannot assure you that our insurance will be sufficient to cover our losses, that future insurance coverage will not contain additional exclusions or limitations, that we will be able to continue to obtain insurance coverage, or that insurance coverage will be available at an economically reasonable cost.In the event that we do not have adequate or any insurance, product liability claims, litigation or other losses could have a material adverse effect on our results of operations and financial condition. Failure to comply with existing or new regulations, both in the U.S.and abroad, or an adverse action regarding product formulation, claims or advertising could have a material adverse effect on our results of operations and financial condition.Our business operations, including the formulation, manufacturing, packaging, labeling, advertising, distribution and sale of our products, are subject to regulation by various foreign, federal, state and local government entities and agencies, particularly the FDA and FTC in the United States.See “Item1-Business-Government Regulation.”From time to time we may be subject to challenges to our marketing, advertising or product claims in litigation or governmental, administrative or other regulatory proceedings.Failure to comply with applicable regulations or withstand such challenges could result in changes in product labeling, packaging, or advertising, product reformulations, discontinuation of our product by retailers, loss of market acceptance of the product by consumers, additional recordkeeping requirements, injunctions, product withdrawals, recalls, product seizures, fines or criminal prosecution.Any of these actions could have a material adverse effect on our results of operations and financial condition.As a result of our efforts to comply with applicable statutes and regulations, from time to time we have reformulated, eliminated or relabeled certain of our products and revised certain aspects of our sales, marketing and advertising programs.We cannot assure you that we will not have to make such changes or revisions in the future, which could have a material adverse effect on our results of operations and financial condition. 12 In June 2007, the FDA published extensive GMPs for dietary supplements.See “Item1-Business-Government Regulation.”The effective compliance date for companies like ours with fewer than 500 employees was June 22, 2009.While we do not currently expect the incremental cost of compliance efforts to be material, we cannot assure you that, in complying with the new GMPs requirements, we will not incur substantial costs that may have a material adverse effect on our results of operations and financial condition, or that our operations or those of our suppliers will be in compliance in all respects at all times.Additionally, there is a potential risk of increased audits as the FDA and other regulators seek to ensure compliance with the GMPs. In markets outside the United States, before commencing operations or marketing our products, we may be required to obtain approvals, licenses or certifications from a country’s ministry of health or comparable agency.Approvals or licensing may be conditioned on reformulation of products or may be unavailable with respect to certain products or product ingredients.We must also comply with product labeling and packaging regulations that vary from country to country.Furthermore, the regulations of these countries may conflict with those in the United States and with each other.The cost of complying with these various and potentially conflicting regulations can be substantial and could have a material adverse effect on our results of operations and financial condition. We may also be subject to additional laws or regulations administered by federal, state or foreign regulatory authorities, the repeal or amendment of laws or regulations which we consider favorable, such as DSHEA, or more stringent interpretations of current laws or regulations.Additional or more stringent legislation and regulations regarding the nutritional supplement industry have recently been considered.We are unable to predict the nature of such future laws, regulations, interpretations or applications, nor can we predict what effect additional governmental regulations or administrative orders, when and if promulgated, would have on our business in the future.Any or all of these requirements and the related costs to comply with such requirements could have a material adverse effect on our results of operations and financial condition. If we experience product recalls or a significant amount of product returns, we may incur significant and unexpected costs, and our business reputation could be materially adversely affected.Manufacturers and distributors of products in our industry are sometimes subject to the recall or return of their products for a variety of reasons, including product defects, such as ingredient contamination, unintended harmful side effects or interactions with other ingredients, packaging safety and inadequate or inaccurate labeling disclosure.If any of our products are recalled due to an alleged product defect or for any other reason, we could be required to incur the unexpected expense of the recall and any legal proceedings that might arise in connection with the recall.We may lose a significant amount of sales and we may not be able to replace those sales at an acceptable margin or at all.In addition, a product recall may require significant management attention.We acquire all of our raw materials for the manufacture of our products from third parties.In addition, certain products we sell are produced by third-party manufacturers.Although we have procedures in place for qualifying suppliers and contract manufactures, and for testing raw materials and finished products, we cannot assure you that any quality, potency or contamination problems will be detected in time to avoid unforeseen product recalls, FDA action or lawsuits.Additionally, if one of our significant brands were subject to recall, the image of that brand and our company could be harmed.A recall for any of the foregoing reasons could lead to decreased demand for our products and could have a material adverse effect on our results of operations and financial condition.Additionally, product recalls may lead to increased scrutiny of our operations by federal, state or other regulatory agencies, requiring further management attention and potential legal fees and other expenses. We are dependent on a single manufacturing facility, and any material disruptions could adversely affect our business.We manufacture most of the products we sell at our manufacturing facility in Salt Lake City, Utah.Accordingly, we are highly dependent on the uninterrupted and efficient operation of our manufacturing facility.Power failures, the breakdown, failure or substandard performance of equipment, the improper installation or operation of equipment, workforce disruptions, natural or other disasters, or the failure to comply with laws or regulations or the requirements or directives of government agencies, including the FDA, could disrupt our operations and have a material adverse effect on our results of operations and financial condition.While we do carry business interruption insurance, we cannot assure you that our coverage will be sufficient to cover losses from these types of business disruptions or that this insurance will continue to be available to us at an acceptable price, if at all. If we are unable toconsummate successful strategic transactions in the future, our business could be adversely affected.An element of our strategy includes expanding our product offerings, gaining shelf space, enhancing business development and gaining access to new skills and other resources through strategic acquisitions, investments or other transactions when attractive opportunities arise.We cannot assure you that attractive transaction opportunities will be available to us, that we will be able to obtain financing for or otherwise consummate any transactions or that any transactions which are consummated will prove to be successful. If we lose key personnel or are unable to attract and fill key positions, our business could be materially adversely affected.Our continued success will depend largely on the efforts and abilities of our executive officers and certain other key employees.The loss or limitation of the services of any of our key management employees, or the inability to attract additional qualified personnel could have a material adverse effect on our results of operations and financial condition. 13 Interruptions to our information technology systems could have a material adverse effect on our business.Our success is dependent on the accuracy, reliability and proper use of sophisticated and dependable information processing systems and management information technology.Our information technology systems are designed and selected in order to facilitate order entry and customer billing, maintain customer records, accurately track purchases, manage accounting, finance and manufacturing operations, generate reports, and provide customer service and technical support.Although off-site data back-up is maintained, a significant interruption in these systems could have a material adverse effect on our results of operations and financial condition. We are controlled by a principal stockholder.WHF owns all of our outstanding shares of Class B common stock, representing over 90% of the aggregate voting power of all outstanding shares of our common stock.Two of our directors also serve on the board of directors of WHF.WHF is in a position to exercise control over us and to determine the outcome of all matters required to be submitted to stockholders for approval (except as otherwise provided by law or by our amended and restated certificate of incorporation or amended and restated bylaws) and otherwise to direct and control our operations.Accordingly, we cannot engage in any strategic transactions without the approval of WHF. ITEM 1B. UNRESOLVED STAFF COMMENTS We do not have any unresolved comments from the SEC staff. ITEM 2. PROPERTIES At May 31, 2010, we leased the following facility: Location Function Approximate Square Feet Expiration Date of Lease Salt Lake City, UT Company Headquarters, Manufacturing & Production, Warehouse & Distribution March 2013 We believe that this facility is adequate to meet our current needs. ITEM 3. LEGAL PROCEEDINGS From time to time, we are involved in claims, legal actions and governmental proceedings that arise from our business operations.Although ultimate liability cannot be determined at the present time, based on available information, we do not believe the resolution of these matters will have a material adverse effect on our results of operations and financial condition.However, it is possible that future litigation could arise, or that developments could occur in existing litigation, that could have a material adverse effect on our results of operations and financial condition. ITEM 4. [REMOVED AND RESERVED] 14 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our Class A common stock is traded on the New York Stock Exchange under the symbol “WNI.”The high and low closing prices, unadjusted for any dividends declared, of our Class A common stock for each quarter of fiscal 2010 and 2009 are set forth below: Fiscal Year Ended May 31, 2010: High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Fiscal Year Ended May 31, 2009: High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter There is no active trading market for our Class B common stock, which is owned entirely by WHF. In March 2010, our Board of Directors approved a $0.50 per share special cash dividend, which was paid on April 14, 2010 to shareholders of record of Class A and Class B common stock at the close of business on March 31, 2010.In connection with the declaration of the special dividend, our Board of Directors approved dividend equivalent rights, allowing holders (employees and directors) of certain equity awards, including stock options and restricted stock units, to receive cash dividends on each share of common stock underlying the stock options and restricted stock units.In aggregate, at March 31, 2010, the record date, we had outstanding 29.8 million shares of common stock (including shares of common stock underlying equity awards subject to dividend equivalent rights), including 27.8 million shares of outstanding Class A and Class B common stock, 1.0 million shares of Class A common stock underlying outstanding stock options, and 1.0 million shares of Class A common stock underlying outstanding restricted stock units.The aggregate amount of the special dividend was $14.9 million, presuming 100% vesting of shares underlying equity awards; $7.4 million for holders of Class A common stock, including $1.0 millionfor Class A common stock underlying equity awards, and $7.5 million for the holder of Class B common stock. In July 2009, our Board of Directors approved a $0.50 per share special cash dividend, which was paid on August 28, 2009 to shareholders of record of Class A and Class B common stock at the close of business on August 14, 2009.In connection with the declaration of the special dividend, our Board of Directors approved dividend equivalent rights, allowing holders (employees and directors) of certain equity awards, including stock options and restricted stock units, to receive cash dividends on each share of common stock underlying the stock options and restricted stock units.In aggregate, at August 14, 2009, the record date, we had outstanding 29.9 million shares of common stock (including shares of common stock underlying equity awards subject to dividend equivalent rights), including 27.6 million shares of outstanding Class A and Class B common stock, 1.3 million shares of Class A common stock underlying outstanding stock options, and 1.0 million shares of Class A common stock underlying outstanding restricted stock units.The aggregate amount of the special dividend was $15.0 million, presuming 100% vesting of shares underlying equity awards; $7.5 million for holders of Class A common stock, including $1.1 million for Class A common stock underlying equity awards, and $7.5 million for the holder of Class B common stock. The special dividends declared during fiscal 2010 were funded from cash and cash equivalents, including in aggregate $28.8 million distributed as of May 31, 2010.With respect to outstanding restricted stock and restricted stock units that were unvested as of May 31, 2010, or for which the issuance of shares underlying restricted stock units has been deferred, the dividends will not be distributed until after such equity awards vest or the deferred shares are issued. In July 2007, our Board of Directors approved a $1.50 per share special cash dividend, which was paid on August 13, 2007 to shareholders of record of Class A and Class B common stock at the close of business on July 31, 2007.In connection with the declaration of the special dividend, our Board of Directors approved certain dividend equivalent rights, allowing holders (employees and directors) of certain equity awards, including stock options and restricted stock units, to receive cash dividends on each share of common stock underlying the stock options and restricted stock units.In aggregate, at July 31, 2007, the record date, we had outstanding 29.9 million shares of common stock (including shares of common stock underlying equity awards subject to dividend equivalent rights), including 26.6 million shares of outstanding Class A and Class B common stock, 1.8 million shares of Class A common stock underlying outstanding stock options, and 1.5 million shares of Class A common stock underlying outstanding restricted stock units.The aggregate amount of the special dividend was $44.9 million; $22.4 million for holders of Class A common stock, including $4.9 million for Class A common stock underlying certain equity awards, and $22.5 million for the holder of Class B common stock. 15 This special dividend was funded from cash and cash equivalents, and liquidation of available-for-sale securities, including $43.9 million distributed as of May 31, 2010.The remaining amount will be distributed upon issuance of the deferred shares underlying vested restricted stock units. Our Board of Directors will determine dividend policy in the future based upon, among other factors, our results of operations, financial condition, contractual restrictions and other factors deemed relevant at the time.In addition, our credit facility contains certain customary financial covenants that may limit our ability to pay dividends on our common stock.See Note 13 of Notes to Consolidated Financial Statements.We can give no assurance that we will pay dividends in the future. The closing price of our Class A common stock on August 13, 2010 was $8.43.The approximate number of stockholders of record of our Class A common stock on August 13, 2010 was 267.WHF owns all of the 14,973,148 outstanding shares of our Class B common stock. The following table presents information about our Class A common stock that may be issued upon the exercise of options, warrants and rights under existing equity compensation plans at May 31, 2010: Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders 1,964,815(1) $2.87(1) Equity compensation plans not approved by security holders — — — Total (1)The number of securities to be issued upon exercise of outstanding options, warrants and rights includes 961,148 shares of restricted stock units, which are excluded in determining the weighted-average exercise price of outstanding options, warrants and rights. We did not purchase any of our Class A common stock during the fiscal 2010 fourth quarter. 16 ITEM 6. SELECTED CONSOLIDATED FINANCIAL AND OPERATING DATA Fiscal Year Ended May 31, Operating Statement Data: (in thousands, except per share data) Net sales $ Cost of goods sold Gross profit Operating expenses Reimbursement of import costs — — ) ) ) Total operating expenses Income from operations Other income (expense): Interest, net ) Foreign currency translation gain — Other, net 8 (4 ) 13 (8 ) ) Total other income (expense), net ) Income from continuing operations before income taxes Income tax expense Income from continuing operations Loss from discontinued operations, net of income taxes — ) Net income $ Weighted average shares outstanding: Basic Diluted Net income per share: Basic $ Diluted $ Cash dividends declared per common share $ $ — $ $ — $ — At May 31, Balance Sheet Data: (in thousands) Cash and cash equivalents $ Working capital Total assets Total debt — Total stockholders’ equity ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the consolidated financial statements, including the notes thereto, appearing elsewhere in this Annual Report on Form 10-K. Overview Schiff Nutrition International, Inc.develops, manufactures, markets and distributes branded and private label vitamins, nutritional supplements and nutrition bars in the United States and throughout the world.We offer a broad range of capsules, tablets and nutrition bars.Our portfolio of recognized brands, including Schiff, Move Free, MegaRed and Tiger’s Milk, is marketed primarily through the mass market (including club) and, to a lesser extent, health food store distribution channels. 17 According to the “Nutrition Business Journal,” the market for vitamins, minerals and supplements in the United States was estimated to be approximately $26.9 billion in 2009.We believe that the market has reached its present size due to a number of factors, including increased awareness of the health benefits of dietary supplements, a growing population of older Americans, successful new product introductions, and a trend towards preventative measures and healthy living. In recent years, nutritional supplement companies, analysts, publications and other industry sources have referenced a slower growth rate, particularly in terms of sales dollar growth, in the nutritional supplement industry.We believe that the slower growth rate is due in part to, among other factors, increased competition, including increasing competition from pharmaceutical and food companies, increased market and pricing competition, including from private label products, the general economic slowdown in the United States, negative publicity regarding certain nutritional supplement ingredients and companies, and the general maturing of the industry. Our Schiff brand, which consists primarily of our joint care products, including Move Free, as well as other specialty vitamins, minerals and supplements, including MegaRed, has historically accounted for approximately 65% to 75% of total net sales.Our concentration in the Move Free brand and the joint care category is significant with our Move Free product historically constituting approximately 35% to 50% of total net sales.We provide significant selling and marketing support intended both to defend our Schiff business against competition, including private label, and ultimately to increase our market share.These selling and marketing activities can significantly impact our profitability. Private label products, which we produce for certain retail customers where we sell our branded products, have historically accounted for approximately 20% to 30% of total net sales.Private label business is highly competitive and price-sensitive, often subject to competitive bidding processes at the retailer’s discretion, which could impact, potentially significantly, our overall net sales and profit margins.In addition, changes in our branded/private label sales mix can significantly impact our profitability because the gross profit percentage associated with private label sales is generally significantly lower than that for branded sales. The vast majority of our branded and private label products are marketed and distributed, both domestically and internationally, in the mass market retail channel.Our products are sold throughout the United States in the stores of leading retailers, including warehouse clubs, mass merchandisers, drug stores and supermarkets.Our sales concentration in two customers is significant.Combined, these customers have historically accounted for approximately 70% to 80% of total net sales. We also export certain Schiff products, primarily in the joint care category, to various international markets, including primarily the Pacific Rim (Asia), Mexico and the United Kingdom.Export net sales, which have historically accounted for less than 5% of total net sales, have been increasing at a higher rate than our domestic sales in recent years. Raw materials, particularly certain raw materials contained in our joint care and omega-3 category products, account for a significant portion of our total cost of goods sold.Fluctuations in the cost of these key raw materials can significantly impact our profitability.We attempt to maintain an adequate supply of these key raw materials at prices that enhance our profitability by developing and maintaining relationships with our principal suppliers, including identifying and qualifying alternative suppliers for the same key materials, if possible; entering into long-term supply and license agreements and/or forward purchase commitments, where appropriate; and maintaining adequate safety stocks of inventory as deemed necessary. We manufacture the majority of our products in a capsule and tablet manufacturing facility in Salt Lake City, Utah, which also includes our main distribution center, our primary administrative offices and our nutrition bar manufacturing operations.Our Salt Lake City capsule and tablet facility is designed and operated to meet the current Good Manufacturing Practices as promulgated by the US FDA in 21 CFR Part III. Our competition includes numerous nutritional supplement companies that are highly fragmented in terms of geographical market coverage, distribution channels and product categories.In addition, large pharmaceutical companies and packaged food and beverage companies compete with us in the nutritional supplement market.These companies and certain nutrition supplement companies have broader product lines and/or larger sales volumes than us and have greater financial and other resources available to them and possess extensive manufacturing, distribution and marketing capabilities.In addition, private label products of our customers compete directly with our products. To maintain our competitive market share, we attempt to differentiate our products through continuous product innovations; including the introduction of a new Advanced formula for our Move Free product in fiscal 2006 and the introduction of a smaller tablet for our joint care category products in fiscal 2008.We also attempt to grow and/or maintain our market share through the introduction of new products, such as MegaRed, an omega-3 krill oil product, successfully launched in fiscal 2008, as well as growing our export business.In addition, we actively pursue opportunities to maintain and grow our private label business since, in several product categories, private label items are the market share leaders.The acquisition of private label business also enhances our already strong customer relationships and helps drive purchasing and manufacturing cost efficiencies.We believe our comprehensive quality control standards and superior customer service also enhance our customer relationships and assist in differentiating our products. 18 During fiscal 2010, 2009 and 2008, we provided selling and marketing support intended both to defend our overall Move Free business against competition, including private label, and ultimately to increase our market share in the joint care product category.During fiscal 2010, 2009 and 2008, we also increased the distribution of our joint care products in international markets. During fiscal 2008, we introduced smaller tablets for our existing Move Free items and announced the launch of a Move Free line extension.Also during fiscal 2008, we introduced MegaRed, an omega-3 krill oil product, into Costco.During fiscal 2009, and continuing in fiscal 2010, we introduced MegaRed into additional retail accounts.During the second half of fiscal 2009, we launched a national marketing campaign to support MegaRed growth. In regards to our private label business, during the second half of fiscal 2010, a very active and price competitive bidding process for the manufacture of private label dietary supplements distributed in mass market retail accounts commenced and is expected to continue.Although fiscal 2010 private label sales and margins were not significantly impacted by the bidding process, fiscal 2011 private label sales and margins will be negatively impacted, potentially significantly. Subject to the ongoing impact of competitive pricing pressures, including from both branded and private label products, the success of new product sales, including MegaRed, incremental private label bidding activity, the effectiveness of our branded marketing initiatives and the ability to increase our distribution in international markets, among other factors, we believe fiscal 2011 net sales, as compared to fiscal 2010 net sales, will reflect a low single-digit percentage increase, primarily due to overall branded growth.Subject to the ongoing private label bidding process, we believe fiscal 2011 private label sales, as compared to fiscal 2010, will be relatively constant. Our gross profit and operating margins for fiscal 2010, as compared to fiscal 2009, were positively impacted by a higher mix of branded sales, lower raw material costs, price increases implemented in the fourth quarter of fiscal 2009 for certain branded and private label products and promotional cost efficiencies.During the second half of fiscal 2009, we discontinued certain private label products resulting in a decrease in private label sales for fiscal 2010, as compared to fiscal 2009.The decrease in lower-margin private label sales, branded sales volume growth, certain price increases and lower raw material costs resulted in an overall higher gross profit percentage for fiscal 2010, as compared to fiscal 2009.Based on current assumptions, we believe fiscal 2011 gross profit percentage will approximate 36.0% to 38.0%, compared to 41.5% for fiscal 2010.The decrease reflects significant erosion in private label margins due to the competitive bidding process, an expected increase in promotional activity and modest overall raw material pricing pressures; partially offset by the expected increase in branded sales. Our gross profit and operating margins for fiscal 2009 were negatively impacted by incremental private label business awarded in the latter part of fiscal 2008.The incremental business coupled with increased volume from existing private label business resulted in a significant change in sales mix for fiscal 2009, compared to fiscal 2008.The significant increase in lower-margin private label sales coupled with higher raw material costs resulted in both lower gross profit and operating margins for fiscal 2009, as compared to fiscal 2008. Our operating results for fiscal 2010 were also impacted by the adoption of a long-term management incentive plan on December 12, 2008.See Note 12 of Notes to Consolidated Financial Statements for further description of the long-term management incentive plan and its impact on operating results for fiscal 2010.Subject to the periodic assessment of the probability of achieving pre-established financial performance targets, fiscal 2011 operating results may continue to be impacted from recognition of compensation expense related to the management incentive plan. Our financial results for fiscal 2008 were impacted by the declaration of a $1.50 per share special cash dividend in July 2007.In connection with the declaration of the special dividend, our Board of Directors approved certain dividend equivalent rights allowing holders (employees and directors) of certain equity awards, including stock options and restricted stock units, to receive cash dividends on each share of common stock underlying the stock options and restricted stock units.As a result, we recognized $4.9 million in non-cash compensation expense during fiscal 2008, together with a corresponding increase in additional paid-in-capital.Fiscal 2008 operating results were also unfavorably impacted by $1.4 million in merger and acquisition related costs. Factors affecting our historical results, including the previous implementation of strategic initiatives as well as continuing refinement of our growth and business strategies, are ongoing considerations and processes.While the focus of these considerations is to improve future profitability, we cannot assure you that our decisions relating to these initiatives will not adversely affect our results of operations and financial condition. 19 Results of Operations Fiscal 2010 Compared to Fiscal 2009 The following tables show comparative results for selected items as reported and as a percentage of net sales for fiscal 2010 and 2009, (dollars in thousands): Net sales $ 100.0 % $ 100.0 % Cost of goods sold Gross profit Operating expenses: Selling and marketing General and administrative Research and development Total operating expenses Income from operations Other income (expense), net (168 ) (0.1 ) Income tax expense (10,196 ) (5.0 ) (5,617 ) (3.0 ) Net income $ 9.0 % $ 5.4 % Net Sales.Net sales increased 7.4% to $204.9 million for fiscal 2010, from $190.7 million for fiscal 2009, primarily due to an increase in branded net sales, partially offset by a decrease in private label net sales. Aggregate branded net sales increased 13.1% to $149.0 million for fiscal 2010, from $131.8 million for fiscal 2009, primarily due to an increase in sales volume of $16.4 million, or 8.8%, together with $2.5 million in aggregate sales price increases and a $0.4 million decrease in sales return allowances, partially offset by a $2.1 million increase in sales promotional incentives classified as sales price reductions. Classification of certain promotional costs as a reduction from gross sales is required when the promotion effectively represents a sales price decrease.The increase in branded sales volume was primarily attributable to an increase in MegaRed sales.The increase in MegaRed sales was primarily due to incremental sales resulting from new distribution into various accounts in the latter part of fiscal 2009 and during fiscal 2010, as well as continued sales growth in existing accounts supported by increases in advertising and other promotional incentives.Move Free net sales were $71.2 million and $71.3 million, respectively, for fiscal 2010 and 2009. Private label net sales decreased 5.2% to $55.9 million for fiscal 2010, from $58.9 million for fiscal 2009, primarily due to a $9.5 million decrease in sales volume resulting from the discontinuation of certain unprofitable private label business in the second half of fiscal 2009, partially offset by a $4.6 million sales volume increase and a $1.7 million price increase for ongoing private label business.In regards to our private label business, during the second half of fiscal 2010, a very active and price competitive bidding process for the manufacture of private label dietary supplements distributed in mass market retail accounts was initiated by key retail customers.Although fiscal 2010 financial results were not significantly impacted by the bidding process, fiscal 2011 financial results will be negatively impacted, potentially significantly. Gross Profit.Gross profit increased 27.3% to $85.0 million for fiscal 2010, from $66.8 million for fiscal 2009.Gross profit, as a percentage of net sales, increased to 41.5% for the fiscal 2010, from 35.0% for fiscal 2009, primarily resulting from the higher mix of branded sales, lower raw material costs, price increases implemented in the fourth quarter of fiscal 2009 for certain branded and private label products and promotional cost efficiencies.Subject to raw material pricing stability, competitive pressures and the overall branded to private label sales mix, among other factors, we expect fiscal 2011 gross profit percentage to approximate 36.0% to 38.0%, compared to 41.5% for fiscal 2010.The decrease reflects significant erosion in private label margins due to the competitive bidding processes, an expected increase in promotional activity and modest overall raw material pricing pressures; partially offset by an expected increase in branded sales.Since certain of our warehousing and distribution costs are included in general and administrative expenses, our gross profit may not be comparable to other entities who may include these expenses as a component of cost of goods sold. Operating Expenses.Operating expenses increased 8.9% to $56.2 million for fiscal 2010, from $51.6 million for fiscal 2009, primarily resulting from a significant increase in general and administrative expenses.In spite of the overall increase, operating expenses, as a percentage of net sales, remained relatively constant at 27.4% and 27.0%, respectively, for fiscal 2010 and 2009, primarily due to the increase in net sales. 20 Selling and marketing expenses, including sales, marketing, advertising, freight and other costs, remained relatively constant at $33.6 and $33.7 million, respectively, for fiscal 2010 and 2009.Increases in recognized long-term and annual management incentive plan costs totaling $1.5 million, were more than offset by a $1.0 million decrease in other personnel related costs, including severance, and a $0.7 million decrease in freight costs. General and administrative expenses increased to $17.9 million for fiscal 2010, from $13.7 million for fiscal 2009, primarily resulting from increases in recognized long-term and annual management incentive plan costs totaling $4.6 million, partially offset by a decrease in consulting fees. Research and development costs increased to $4.7 million for fiscal 2010, from $4.3 million for fiscal 2009, primarily resulting from an increase in product clinical research costs. Other Income (Expense), Net.Other income (expense), net, was $0.2 million expense for fiscal 2010, compared to $0.8 million income for fiscal 2009.The decrease was primarily due to an overall lower yield on investments, together with an increase in credit facility related commitment fees and amortized financing fees. Income Tax Expense.Income tax expense was $10.2 million for fiscal 2010, compared to $5.6 million for fiscal 2009.The increase primarily resulted from an increase in pre-tax income.The tax rate remained relatively constant at 35.6% and 35.2%, respectively, for fiscal 2010 and 2009. Results of Operations Fiscal 2009 Compared to Fiscal 2008 The following tables show comparative results for selected items as reported and as a percentage of net sales for fiscal 2009 and 2008, (dollars in thousands): Net sales $ % $ % Cost of goods sold Gross profit Operating expenses: Selling and marketing General and administrative Research and development Reimbursement of import costs — — ) — Total operating expenses Income from operations Other income, net Income tax expense ) Net income $ % $ % Net Sales.Net sales increased approximately 7.8% to $190.7 million for fiscal 2009, from $176.9 million for fiscal 2008, primarily due to a significant increase in private label net sales, partially offset by a decrease in branded net sales. Aggregate branded net sales decreased 5.3% to $131.8 million for fiscal 2009, from $139.2 million for fiscal 2008, primarily due to a $3.3 million decrease in sales volume, a $1.4 million increase in sales returns and a $2.7 million increase in promotional incentives classified as sales price reductions.Classification of certain promotional costs as a reduction from gross sales is required when the promotion effectively represents a sales price decrease.We are utilizing more price-discount like promotions in the joint care category to defend our market share against both branded and private label competition.The decrease in sales volume resulted from a reduction in our joint care category volume, significantly offset by incremental MegaRed new product sales.Move Free net sales were $71.3 million and $82.6 million, respectively, for fiscal 2009 and 2008.The decrease in Move Free net sales, as well as decreases in other joint care category sales, primarily resulted from decreases in sales volume due to adjustments to customer inventory levels, private label volume growth due to significant price discounting, and the impact of uncertain economic conditions. 21 Private label net sales increased 56.2% to $58.9 million for fiscal 2009, from $37.7 million for the fiscal 2008, primarily due to incremental business awarded in the latter part of fiscal 2008 together with an increase in customer promotional activity on existing business. Gross Profit.Gross profit decreased 10.2% to $66.8 million for fiscal 2009, from $74.4 million for fiscal 2008.Gross profit, as a percentage of net sales, decreased to 35.0% for fiscal 2009, from 42.1% for fiscal 2008, primarily due to the reduction in branded joint care category sales, the significant increase in lower margin private label sales, higher raw material costs and incremental promotional incentives.Since certain of our warehousing and distribution costs are included in general and administrative expenses, our gross profit may not be comparable to other entities who may include these expenses as a component of costs of goods sold. Operating Expenses.Operating expenses decreased 11.1% to $51.6 million for fiscal 2009, from $58.1 million for fiscal 2008.Operating expenses, as a percentage of net sales, were 27.0% and 32.8%, respectively, for fiscal 2009 and 2008.The decrease in operating expenses resulted primarily from a substantial decrease in general and administrative expenses, partially offset by a modest increase in selling and marketing expenses. Selling and marketing expenses, including sales, marketing, advertising, freight and other costs, increased to $33.7 million for fiscal 2009, from $31.4 million for fiscal 2008.An increase in promotional and freight costs was partially offset by a $1.0 million reduction in management incentive program costs and the fiscal 2008 recognition of $0.5 million in incremental compensation expenses associated with distribution of a special dividend.The special dividend compensation expense represents a non-cash charge for dividend equivalent rights received by holders of certain equity awards, including stock options and restricted stock units.The increase in promotional costs resulted from additional price discounting in joint care category products due to competitive pressures, including private label, and incremental advertising in support of MegaRed.Freight costs increased due to higher sales volumes and increases in fuel costs. General and administrative expenses decreased to $13.7 million for fiscal 2009, from $22.5 million for fiscal 2008, primarily due to the fiscal 2008 recognition of $4.4 million in incremental compensation expense for a special dividend and $1.4 million in merger and acquisition related costs, together with a $4.5 million year over year reduction in management incentive program costs. Research and development costs remained relatively constant at $4.3 million for fiscal 2009 and 2008. Other Income, Net.Other income, net, was $0.8million for fiscal2009, compared to $1.9million for fiscal2008.The decrease was primarily due to a reduction in interest income resulting from an overall lower yield on investments. Income Tax Expense.Income tax expense was $5.6million for fiscal2009, compared to $7.0million for fiscal2008.The effective tax rate was 35.2% and 38.2%, respectively, for fiscal2009 and 2008.The decrease in the effective tax rate primarily resulted from an increase in utilized tax credits. Liquidity and Capital Resources Working capital decreased $12.8 million to $79.4 million at May 31, 2010, from $92.2 million at May 31, 2009, reflecting a $11.5 million decrease in cash and cash equivalents and available-for-sale securities, a $1.0 million decrease in net receivables, a $5.1 million increase in inventories and a $5.6 million increase in current liabilities.The decrease in cash and cash equivalents and available-for-sale securities reflects $26.1 million in cash flows provided by operating activities, more than offset by special dividend payments of $28.8 million, capital expenditures of $2.9 million and an increase in long-term available-for-sales securities of $6.1 million.The decrease in net receivables is primarily due to a reduction in refundable income taxes.The increase in inventories, as well as the corresponding increase in accounts payable, primarily reflects promotional timing considerations, new products and raw material buy forward strategies.The $3.2 million increase in accrued expenses is primarily due to an increase in recognized annual management incentive plan costs. At May 31, 2010, we held $20.4 million in available-for-sale securities, consisting of $5.8 million in certificates of deposit and commercial paper and $14.6 million in debt securities; including $0.4 million in illiquid ARS which are fully insured state agency issued securities.Although we have experienced failed auctions with these ARS, and will therefore not be able to access our funds invested in these ARS until future auctions of these investments are successful, or the securities are called by the issuer, we believe we will be able to successfully liquidate these investments.However, we believe the unsuccessful liquidation of some, or all, of these securities over the next twelve months will not significantly impact our liquidity needs. On August 18, 2009, we entered into, through our wholly-owned direct operating subsidiary Schiff Nutrition Group, Inc. (“SNG”), a new $80.0 million revolving credit facility (the “Credit Facility”) with U.S. Bank National Association, as Agent.The Credit Facility replaced our previous $25.0 million credit facility which expired on June 30, 2009, and contains customary terms and conditions, including, among 22 others, financial covenants that may limit our ability to pay dividends on our common stock and certain other restrictions.SNG’s obligations under the Credit Facility are guaranteed by us and SNG’s domestic subsidiaries and secured by a first priority security interest in all of the capital stock of SNG and its current and future subsidiaries, as well as a first priority security interest in substantially all of our domestic assets.Borrowings under the Credit Facility bear interest at floating rates based on U.S. Bank’s prime rate, the Federal Funds rate, or the LIBOR rate.The Credit Facility, which matures on August 18, 2012, can be used to fund our normal working capital and capital expenditure requirements, with availability to fund certain permitted strategic transactions.We incurred $0.5 million in financing fees related to the Credit Facility, whichare beingamortized over its three-year term.In addition, we are obligated to pay certain commitment fees on any unused amounts based on rates ranging from 0.25% to 0.50%.At May 31, 2010, there were no amounts outstanding and, subject to limitations based on certain financial covenant requirements, $80.0 million was available for borrowing under the Credit Facility. We believe that our cash and cash equivalents, cash flows from operations and the financing sources discussed above will be sufficient to meet our normal cash operating requirements during the next twelve months.However, we continue to review opportunities to acquire or invest in companies, product rights and other investments that are compatible with or complimentary to our existing business.We could use cash and financing sources discussed herein, or financing sources that subsequently become available, to fund acquisitions or investments.In addition, we may consider issuing additional debt or equity securities in the future to fund potential acquisitions or growth, or to refinance existing debt.If a material acquisition, divestiture or investment is completed, our operating results and financial condition could change materially in future periods.However, no assurance can be given that additional funds will be available on satisfactory terms, or at all, to fund such activities. Our Board of Directors will determine dividend policy in the future based upon, among other factors, results of operations, financial condition, contractual restrictions and other factors deemed relevant at the time.In addition, our Credit Facility contains certain customary financial covenants that may limit our ability to pay dividends on our common stock.We can give no assurance that we will pay dividends in the future. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements.For information relating to certain contractual cash obligations see below. Contractual Obligations A summary of our outstanding contractual obligations at May 31, 2010 is as follows (in thousands): Contractual Cash Obligations(1) Total Amounts Committed Less than 1 Year 1-3 Years 3-5 Years More than 5 Years Operating leases $ $ $ $
